DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2019-175985 A to Harada (“Harada”).								As to claim 1, Harada discloses a method of producing a light-emitting device, the method comprising: providing a lead frame (2) comprising a plurality of package portions (3) that are connected together, each package portion (3) having an upper surface (top 8) and a recess (8H) including an opening located at the upper surface (top 8); in each package portion (3), disposing a light-emitting element (6) on a surface that defines a bottom of the recess (8H); in each package portion (3), disposing an uncured sealing member (9) in the recess (8H); and curing (¶ 0043) the uncured sealing members (9) while applying a centrifugal force (C) to the lead frame (2), with the uncured sealing member (9) disposed in each recess (8H), such that the centrifugal force (C) is applied to each package portion (3) in a direction toward the surface that defines the bottom of the recess (8H); wherein, in the step of curing (¶ 0043) the uncured sealing members (9), the lead frame (2) is deformed (FIG. 8, ¶ 0037) by the centrifugal force (C) while the centrifugal force (C) is applied to the lead frame (2) (See Fig. 1, Fig. 2, Fig. 3, Fig. 6, Fig. 7, Fig. 8, Fig. 9, Fig. 10, ¶ 0021, ¶ 0023, ¶ 0025, ¶ 0026, ¶ 0027, ¶ 0028, ¶ 0030, ¶ 0032, ¶ 0034, ¶ 0035, ¶ 0037, ¶ 0039, ¶ 0040, ¶ 0043).		As to claim 2, Harada further discloses wherein: each uncured sealing member (9) contains a wavelength conversion member (P) (See Fig. 9, ¶ 0026, ¶ 0043).			As to claim 3, Harada further discloses wherein: a magnitude of the centrifugal force is 100 x g (rcf) or more and 500 x g (rcf) or less (See ¶ 0041).					As to claim 4, Harada further discloses wherein: in the step of curing (¶ 0043) the uncured sealing members (9), a centrifugal force is not applied in a direction parallel to the upper surfaces (top 8) of the package portions (3) (See Fig. 8).				As to claim 5, Harada further discloses wherein: the step of curing (¶ 0043) the uncured sealing members (9) comprises applying the centrifugal force (C) to the package portions (3) while heating the package portions (3) (See ¶ 0043).				As to claim 6, Harada further discloses wherein: each uncured sealing member (9) contains a silicone resin (See ¶ 0025).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2019-175985 A to Harada (“Harada”).									As to claim 9, it would have been obvious to one of ordinary skill in the art to have further comprising: after the step of curing (¶ 0043) the uncured sealing members (9) while applying the centrifugal force (C), separating the plurality of package portions (3) into individual packages (See Fig. 2) such that individual LED can be separated and provided to be applicable for different purposes.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1875344 B1 to Moon (“Moon”) in view of U.S. Patent Application Publication No. 2012/0119231 A1 to Wang et al. (“Wang”).					As to claim 1, Moon discloses a method of producing a light-emitting device, the method comprising: providing a lead frame (4010) comprising a plurality of package portions (4020) that are connected together, each package portion (4020) having an upper surface (top 120) and a recess (inside 120) including an opening located at the upper surface (top 120); in each package portion (4020), disposing a light-emitting element (100) on a surface that defines a bottom of the recess (inside 120); in each package portion (4020), disposing an uncured sealing member (131, 132) in the recess (inside 120); and curing (Page 3) the uncured sealing members (131, 132) while applying a centrifugal force to the lead frame (4010), with the uncured sealing member (131, 132) disposed in each recess (inside 120), such that the centrifugal force is applied to each package portion (4020) in a direction toward the surface that defines the bottom of the recess (inside 120); wherein, in the step of curing (Page 3) the uncured sealing members (131, 132), the lead frame (4010) is deformed (FIG. 6 (b)) by the centrifugal force while the centrifugal force is applied to the lead frame (4010) (See Fig. 1, Fig. 2, Fig. 6, Pages 2-6).									Wang specifically discloses curing (S112) the uncured sealing member (30’) while applying (S110) the centrifugal force to the package in which the uncured sealing member (30’) is disposed (See ¶ 0025, ¶ 0026, ¶ 0027).						In view of the teaching of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moon to specifically have curing the uncured sealing members while applying the centrifugal force to the lead frame, with the uncured sealing member disposed in each recess because simultaneously performing the curing while applying the centrifugal force to the lead frame can solidify the uncured sealing member with one fewer step than applying the centrifugal force and subsequently curing the uncured sealing member (See ¶ 0025, ¶ 0026, ¶ 0027).								As to claim 2, Moon further discloses wherein: each uncured sealing member (131, 132) contains a wavelength conversion member (131) (See Fig. 1, Page 2).			As to claim 3, it would have been obvious to one of ordinary skill in the art to have wherein: a magnitude of the centrifugal force is 100 x g (rcf) or more and 500 x g (rcf) or less because Moon already teaches the centrifugal acceleration is dependent on the dimensions, radius to the center of the rotation axis, etc. to determine the quality of the light-emitting device such that it would have been obvious to provide a suitable centrifugal force as claimed (See Page 4).							As to claim 4, Moon in view of Wang further discloses wherein: in the step of curing (Page 3) the uncured sealing members (131, 132), a centrifugal force is not applied in a direction parallel to the upper surfaces (top 120) of the package portions (4020) (See Moon Fig. 6 (b)).									As to claim 5, Moon in view of Wang further discloses wherein: the step of curing (Page 3) the uncured sealing members (131, 132) comprises applying the centrifugal force to the package portions (4020) while heating the package portions (4020) (See Moon and Wang ¶ 0025, ¶ 0026, ¶ 0027).					As to claim 6, Moon further discloses wherein: each uncured sealing member (131, 132) contains a silicone resin (132) (See Page 2).						As to claim 9, Moon in view of Wang discloses further comprising: after the step of curing (Page 3) the uncured sealing members (131, 132) while applying the centrifugal force, separating the plurality of package portions (4020) into individual packages (See Page 2) such that individual LED can be separated and provided to be applicable for different purposes.					

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Wang et al. (US 2010/0006880 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID CHEN/Primary Examiner, Art Unit 2815